Citation Nr: 0533234	
Decision Date: 12/08/05    Archive Date: 12/30/05

DOCKET NO.  04-43 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel




INTRODUCTION

The veteran had active military service from December 1967 to 
July 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.

The veteran has appealed the initial evaluation assigned for 
his PTSD.  Consequently, the Board will consider the entire 
time period in question, from the original grant of service 
connection to the present.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  Therefore, the issue on appeal is as 
reflected on the title page. 


REMAND

The Board's review of the claims file reveals that further RO 
action is warranted to obtain additional medical records.  
The veteran has provided information that, beginning in 
February 2005, he has been in receipt of Social Security 
Administration (SSA) disability benefits.  The Court has held 
that where there has been a determination that the veteran is 
entitled to SSA benefits, the records concerning that 
decision are often needed by VA for evaluation of pending 
claims, and must be obtained.  See Murincsak v. Derwinski, 2 
Vet. App. 363, 372 (1992).  In this case, the veteran has 
asserted that the SSA award was made on account of his PTSD.  
Therefore, the medical records from SSA pertaining to any 
application for benefits or award of disability benefits 
should be requested and associated with the claims file.

Additionally, recently received evidence shows that the 
veteran has continued to attend PTSD outpatient groups at the 
VA Outpatient Clinic in Grand Rapids, Michigan, and that he 
is engaged in treatment there.  The veteran has also 
continued treatment for his PTSD at the Vet Center in Grand 
Rapids, Michigan.  Finally, the veteran has submitted 
evidence that he was treated for anger management at the VAMC 
in Battle Creek, Michigan.  Particular records from these 
facilities have been requested by, and submitted to, the RO.  
However, the record on appeal does not contain any of the 
reports of the more recently received treatment.  In order to 
fulfill VA's duty to assist, the medical records from the 
above treatment centers should be requested and associated 
with the claims file.

Furthermore, the more recently received evidence includes an 
August 2005 psychological report and assessment from L. H. 
H., Ph.D. at the Grand Rapids Vet Center; a May 2005 
medication report from the Grand Rapids Outpatient Clinic; 
and lay evidence from the veteran's spouse and friends.  The 
RO did not have a chance to consider this evidence in its 
initial decision and, upon remand, should issue a 
supplemental statement of the case (SSOC) as to this issue.

In light of the new evidence and continued treatment, the 
Board finds that it would be helpful to have the veteran re-
examined so that further information can be obtained as to 
the severity of his service-connected disorder, as well as an 
assignment of a Global Assessment of Functioning (GAF) score 
that represents impairment due to his PTSD symptomatology.  
See 38 C.F.R. §§ 3.327, 19.9 (2005).  In this regard, the 
Board notes that an August 2005 letter from Dr. H. includes a 
diagnosis of major depressive disorder, something that was 
not shown previously.  Dr. H. indicates that this depressive 
disorder is secondary to the veteran's PTSD.  This raises a 
question regarding the extent of psychiatric disability due 
to service-connected PTSD, which needs to be resolved on 
remand.  If more than one psychiatric diagnosis is rendered 
on examination, the examiner will need to distinguish 
symptoms/impairment attributable to any psychiatric 
disability diagnosed in addition to the veteran's service-
connected PTSD, if feasible.  If the examiner agrees with Dr. 
H.'s assessment that Axis I diagnoses other than PTSD are in 
fact secondary to the veteran's PTSD, this should be 
affirmatively stated.  (The Board emphasizes that if it is 
not medically possible to distinguish the effects of service-
connected and nonservice-connected conditions, the reasonable 
doubt doctrine mandates that all signs and symptoms be 
attributed to the veteran's service-connected condition.  See 
Mittleider v. West, 11 Vet. App. 181 (1998); 38 C.F.R. 
§ 3.102 (2005).)

Under these circumstances, the RO should arrange for the 
veteran to undergo VA examination by a psychiatrist.  The 
veteran is advised that, in keeping with VA's duty to assist, 
the purpose of the requested examination is to obtain 
information or evidence that may be dispositive of the claim 
for a higher initial evaluation for PTSD.  See Connolly v. 
Derwinski, 1 Vet. App. 566, 569 (1991).  (The veteran is 
hereby advised that failure to report to any scheduled 
examination(s), without good cause, may result in denial of 
the claim on appeal.  See 38 C.F.R. § 3.655 (2005).  Examples 
of good cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.)

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2005)).  However, 
identification of specific actions requested on remand does 
not relieve the RO of the responsibility to ensure full 
compliance with the Act and its implementing regulations.  
Hence, in addition to the actions requested above, the RO 
should also undertake any other development and/or 
notification action deemed warranted by the VCAA prior to 
adjudicating the claim on appeal.

Accordingly, this matter is REMANDED to the RO for the 
following actions:

1.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional pertinent evidence not 
currently of record.  The RO should also 
invite the veteran to submit all 
pertinent evidence in his possession, and 
explain the type of evidence that is his 
ultimate responsibility to submit.  The 
RO's letter should clearly explain to the 
veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

2.  The RO should obtain from the Social 
Security Administration (SSA) all of the 
medical records upon which any decision 
concerning the veteran's initial or 
continuing entitlement to benefits was 
based, as well as any SSA decision and 
the associated List of Exhibits.  All 
records and/or responses received should 
be associated with the claims file.

3.  The RO should obtain:  from Battle 
Creek VAMC, any available medical records 
pertaining to the veteran's treatment at 
that facility after April 22, 2004; from 
Grand Rapids Vet Center, any available 
medical records pertaining to the 
veteran's treatment at that facility 
after March 25, 2004; and from Grand 
Rapids VA Outpatient Clinic, any 
available medical records pertaining to 
the veteran's treatment at that facility 
after August 26, 2004.  All records 
and/or responses received should be 
associated with the claims file.

4.  After securing any additional 
records, the RO should arrange for the 
veteran to undergo a VA examination by a 
psychiatrist.  The entire claims file, to 
include a complete copy of this remand, 
must be made available to the physician 
designated to examine the veteran.  All 
necessary tests and studies (to include 
psychological testing, if warranted), 
should be accomplished and all clinical 
findings should be reported in detail.  

The examiner should fully describe all 
symptoms and manifestations of PTSD 
exhibited by the veteran, and their 
impact on his social and industrial 
functioning.  The examiner should render 
specific findings with respect to the 
existence and extent (or frequency, as 
appropriate) of:  memory loss; depressed 
mood; anxiety; panic attacks; sleep 
impairment; impaired judgment, speech, 
impulse control and/or thought processes; 
neglect of personal hygiene and 
appearance; suicidal ideation; and 
delusions and/or hallucinations.  

Additionally, the examiner should render 
a multi-axial diagnosis, including 
assignment of a Global Assessment of 
Functioning (GAF) score that represents 
the level of impairment due to the 
veteran's PTSD, and an explanation of 
what the score means.  

In providing the above-noted findings, 
the examiner should, to the extent 
possible, distinguish the symptoms 
attributable to service-connected PTSD 
from those of any other diagnosed 
disability (to include major depressive 
disorder).  However, if it is not 
medically possible to do so, the examiner 
should clearly state so, indicating that 
the findings are with respect to the 
veteran's overall psychiatric impairment.  
In addressing other Axis I diagnoses, the 
examiner should also comment on whether 
any diagnosis other than PTSD is caused 
or made worse by PTSD.  If so, the 
examiner should provide specific reasons 
for this conclusion and should make 
findings with respect to overall 
psychiatric impairment.  

The examiner should set forth all 
examination findings, along with the 
complete rationale for the opinions 
expressed.

5.  After undertaking any other 
development deemed appropriate, the RO 
should readjudicate the issue on appeal.  
If the benefit sought is not granted, the 
veteran and his representative should be 
furnished with a supplemental statement 
of the case (SSOC) and afforded an 
opportunity to respond before the record 
is returned to the Board for further 
review.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.  The veteran has the 
right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2005).
 
 
 
 

